Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed January 11th, 2022. By the amendment claims 1-17 are pending with claims 1 and 3-8 being amended. The applicants amendments overcame all 35 U.S.C 112 rejections as outlined in the previous Office action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Alfred Fressola  on January 28th, 2022.

Claim 11 is canceled.

Allowable Subject Matter
Claims 1-10 and 12-17 are allowable.

Independent claim 1 is allowable for disclosing “wherein a system of sensors is also provided over the piston pushers to generate data representative of an outline of the article.” The closest prior art of Affaticati (US 6513641) discloses an installation for sorting articles (Abstract) the installation comprising: a carrousel sorting conveyor (sorting system 25' with continuous member 26'), having transport bins (carriers 50) for transporting the articles that are moved around a closed loop in a certain 

Claims 2-10 and 12-17 are allowable by virtue of their dependency on claim 1.

Response to Arguments
	The applicant’s arguments with respect to the sensors not detecting an outline of the article has been found persuasive. A Notice of Allowance is issued herewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.L.B./Examiner, Art Unit 3653                                       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653